Title: To George Washington from Brigadier General William Smallwood, 13 September 1777
From: Smallwood, William
To: Washington, George



Sir
Nottingham [Md.] 13th Septr 1777

After meeting with many impediments in the Commissary’s & Quarter masters departments, which have delayed considerably the march of the Militia under my command I arrived here yesterday evening with about 700 effectives and expect to be joined in a day or two by 600 more exclusive of the body under Colo. Gist, who was yesterday at Christeen & will pursue the rout you have chalked out for him: altho’ I have strong expectations of being at the head of 1300 effective men in the course of two or 3 days not above 800 of them will have arms, unless your Excellency can supply the deficiency—I have written by

this opportunity to the commanding Officer at Wilmington for 30 M. cartridges from No. 16 to 21—unless we receive these cartridges our men can be of no Service being very badly provided with that article, and their arms at best but indifferent. A box of mixed cartridges from Number 25 to 28 will also be wanting. The men are thinly clad, many of them without tents & badly trained, but seem willing & well disposed and in good Spirits. I intend as Soon as the men are provided with the above necessaries to hang on the Enemy’s rear & left flank and to harass them as much as we can. If your Excellency should be of opinion that the militia under my command can act more usefully in some other quarter, I beg your directions and you may be assured I will do my utmost to follow them. I must request your Excellency to provide me with the above mentioned cartridges, if they can not be obtained from Willmington: I have sent two expresses to Governor Johnson for cartridges & other necessaries, but I fear he will not be able to supply in time the numbers wanted. I have the Honor to be with much Regard yr Excellency’s most obedt Hble Sert

W: Smallwood

